Citation Nr: 0915350	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1964 to June 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2007, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.  The case was previously before 
the Board in November 2007 when it was remanded for further 
development.  

The Veteran's appeal originally included a claim of service 
connection for peripheral neuropathy.  On remand, an October 
2008 rating decision granted the Veteran service connection 
for peripheral neuropathy of both lower extremities and both 
upper extremities, with a combined rating of 100 percent, 
from November 17, 2003.  Hence, that matter is no longer 
before the Board.  [The Veteran has not expressed 
disagreement with the ratings or effective dates assigned.]


FINDING OF FACT

On March 3, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he intended to withdraw his appeal seeking 
service connection for bilateral hearing loss; there is no 
question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the Veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on March 3, 
2009, the Veteran stated that he wanted to cancel his appeal 
seeking service connection for bilateral hearing loss.  
Hence, as this statement expresses the Veteran's intent to 
withdraw his appeal, there is no allegation of error of fact 
or law remaining for appellate consideration on this claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter.




ORDER

The appeal seeking service connection for bilateral hearing 
loss is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


